NO. 07-02-0442-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



OCTOBER 31, 2002



______________________________



IN RE TOMMIE J. DENSON

_________________________________





Before REAVIS and JOHNSON, JJ., and BOYD, S.J.
(footnote: 1)
	Relator Tommie J. Denson seeks a writ of mandamus.  The person against whom the writ is sought is not specified, although relator’s petition listing the State of Texas as Appellee references the Honorable Ebelardo Lopez, Judge of the 108
th
 
District Court of Potter County, and also references a motion relator alleges he made in regard to post-conviction DNA testing.  We deny the petition.		

On October 28, 2002, relator filed with the clerk of this court a pleading entitled Petition for Writ of Mandamus.  Relator alleges that he has filed a request for post-conviction DNA testing and that the request was denied.  We are requested to issue a writ of mandamus, although the person against whom we are requested to issue the writ is not specified.  

In support of the petition for writ of mandamus, relator attached no documentation.  For example, no copy of a judgment of conviction or motion for DNA testing is attached. 

When petition for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition a certified sworn copy of every document that is material to relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App.
 P. 52.7(a).

Relator’s petition contains only allegations.  Certified, sworn copies of motions and correspondence referenced in the petition are not attached or furnished, nor is any other document or transcript.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition for writ of mandamus is denied.



Phil Johnson

   Justice









Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.